

116 HR 7683 IH: Affordable Child Care for Economic Strategies and Success Act
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7683IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Ms. Finkenauer (for herself and Mr. Hagedorn) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Works and Economic Development Act of 1965 to make projects that directly or indirectly increase the accessibility of affordable, quality child care eligible for certain grants, and for other purposes.1.Short titleThis Act may be cited as the Affordable Child Care for Economic Strategies and Success Act or the ACCESS Act. 2.Grants for public works and economic development(a)In generalSection 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141) is amended—(1)in subsection (a)—(A)in paragraph (1) by striking ; and and inserting a semicolon;(B)in paragraph (2) by striking the period and inserting ; and; and(C)by adding at the end the following:(3)planning, developing, or creating a project or facility that will directly or indirectly increase the accessibility of affordable, quality child care. ; and (2)in subsection (b)(1)—(A)in subparagraph (B) by striking ; or and inserting a semicolon;(B)in subparagraph (C) by striking the semicolon and inserting ; or; and(C)by adding at the end the following:(D)increase the accessibility of affordable, quality child care; . (b)RegulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall issue such regulations as are necessary to establish criteria for whether a project directly or indirectly increases the accessibility of affordable, quality child care. Such criteria shall consider:(1)The availability, validity, and accessibility of timely data.(2)The extent to which a project contributes to a family’s financial security.(3)The extent to which a project address child care needs in child care deserts or areas otherwise recognized as being in shortage.(c)Child care desert definedIn this section, the term child care desert means—(1)an area—(A)within a census tract; and(B)in which the number of children who are under age 5 (as determined using the most recent American Community Survey 1-year Estimates, as published by the Bureau of the Census) is more than 3 times the number of slots provided by child care providers who are licensed or registered by the State involved; or(2)a community that the State or tribal entity involved determines has a low supply of quality, affordable child care.3.Grants for planning and grants for administrative expensesSection 203(b)(4) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3143(b)(4)) is amended to read as follows: (4)formulating and implementing an economic development program that includes systematic efforts to—(A)reduce unemployment and increase incomes; or(B)increase the accessibility of affordable, quality child care..4.Grants for training, research, and technical assistanceSection 207(a)(2) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3147(a)(2)) is amended—(1)in subparagraph (H) by striking ; and;(2)by redesignating subparagraph (I) as subparagraph (J); and(3)by inserting after subparagraph (H) the following:(I)the planning, development, or creation of a project or facility that will directly or indirectly increase the accessibility of affordable, quality child care; and.5.Comprehensive economic development strategies(a)In generalSection 302(a)(3)(A) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3162(a)(3)(A)) is amended by inserting (including by directly or indirectly increasing the accessibility of affordable, quality child care) after promotes economic development and opportunity.(b)GuidanceIn carrying out the amendment made under subsection (a), the Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall issue guidance on how to include the accessibility of affordable, quality child care in a comprehensive economic development strategy developed under section 302 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3162).